Citation Nr: 1124090	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-03 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of colon cancer, claimed as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2008 rating decision declined reopening the claim, finding that no new and material evidence had been submitted.  The subsequent December 2008 Statement of the Case (SOC), however, effectively reopened the claim and denied the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Veteran had a hearing before the undersigned in November 2010.  A transcript of the hearing has been associated with the claims file.

The record reflects that at the time of the November 2010 Board hearing and after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2010).



FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied service connection for colon cancer, finding no evidence establishing any relationship between colon cancer secondary to asbestos and any disease or injury during military service.

2.  Evidence received since the January 2003 rating decision raises a reasonable possibility of substantiating the Veteran's residuals of colon cancer claim.

3.  The Veteran was likely exposed to asbestos during service.

4.  The Veteran's colon cancer and current residuals as likely as not are related to exposure to asbestos during service.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied the claim for entitlement to service connection for colon cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the January 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for colon cancer is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for residuals of colon cancer due to exposure to asbestos have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In light of the favorable decision herein as to the issue of entitlement to service connection for residuals of colon cancer the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

New and Material Evidence

The Veteran is seeking entitlement to service connection for residuals of colon cancer, as a result of in-service exposure to asbestos.  Specifically, the Veteran claims that he was exposed to asbestos while serving aboard the U.S.S. Farragut and other naval vessels, as well as during a period of service in the Bethlehem Shipyard.    

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  

In a January 2003 rating decision, the RO denied service connection for colon cancer.  The Veteran did not file a timely notice of disagreement or otherwise indicate disagreement with the January 2003 rating decision.  Therefore, the January 2003 rating decision is final.

At the time of the January 2003 decision, the record included service treatment records that did not reflect any complaints, treatment, or diagnosis of colon cancer, residuals, or related complaints, including asbestos exposure, during service.  Indeed, the Veteran has conceded that he was not diagnosed with colon cancer until approximately July 1999, or more than 35 years after active duty service.  In that regard, the service treatment records include a Report of Medical History in June 2000, at the time of the Veteran's retirement from reserve duty.  Therein, the Veteran did report in-service asbestos exposure.  

Post-service private treatment records confirm a diagnosis of colon cancer in approximately July 1999, for which the Veteran underwent a subtotal colectomy and subsequent chemotherapy.  In multiple statements the Veteran asserted that he had been exposed to asbestos during service and attributed his current colon cancer and residuals to that claimed exposure.  The claims file also included an advertisement from the Navy Times noting that many of those who served aboard Navy vessels in the 1940s, 1950s, and 1960s were beginning to be diagnosed with diseases, including colon cancer.  In addition, several pages from a site on mesothelioma detailed the types of asbestos exposure, as well as the trades and sites that typically had the heaviest asbestos exposure, which included shipyard workers and Navy personnel.

Potentially relevant evidence received since the January 2003 rating decision includes a September 2002 letter from a private physician opining that the Veteran suffered from asbestos-related colon cancer.  In support of his claim, the Veteran also provided a statement from a fellow service member who stated that the Veteran served extensively in an environment where he would have had considerable exposure to various asbestos products, including duties involving chipping, grinding, and painting decks and bulkheads.    

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As noted above, the Veteran's claim for service connection for colon cancer was denied in a January 2003 rating decision.  At that time, the RO found that the Veteran had not provided evidence establishing any relationship between colon cancer secondary to asbestos and any disease or injury during military service.  Thus, for evidence to be new and material in this matter, it would have to tend to show that the Veteran was exposed to asbestos in service or some relationship between his post-service colon cancer and his military service, to include asbestos exposure.  

As noted above, evidence received since the January 2003 rating decision includes the September 2002 physician's letter opining that the Veteran suffered from asbestos-related colon cancer.  In addition, the buddy statement from a fellow shipmate stated that the Veteran had extensive asbestos exposure in his duties aboard ship, including grinding, chipping and repainting much of the ship.  During his November 2010 Board hearing, the Veteran also stated that his duties on the U.S.S. Farragut included chipping, scraping, and painting on multiple occasions.  

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the September 2002 physician's letter attributing the Veteran's colon cancer to asbestos exposure and the statements of the Veteran and a friend that he was involved in extensive painting, sanding, and scrapping duties that included asbestos insulated piping while aboard the U.S.S. Farragut, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim. 

Having reopened the claim for service connection for residuals of colon cancer the Board will now evaluate that claim on the merits.

Service Connection

As noted above, the Veteran contends that his residuals of colon cancer are a result of in-service exposure to asbestos, to include while serving aboard the U.S.S. Farragut and other naval vessels, as well as during a period of service in the Bethlehem Shipyard.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including malignant tumors, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, the Veteran was not diagnosed with colon cancer until more than 35 years after service.  As such, service connection for residuals of colon cancer may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With respect to establishing entitlement to service connection based on asbestos exposure, in McGinty v. Brown, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor had the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation handled by shipyard workers, and others.  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.

In this case, as noted above, the Veteran's service treatment records during active service are negative for any complaints, findings, or diagnosis of colon cancer, chronic pulmonary disorders (including COPD and asbestosis), or any other asbestos-related disease.

After service, however, private treatment records indicate that the Veteran was diagnosed with colon cancer in July 1999 and underwent a subtotal colectomy at that time.  The Veteran thereafter underwent a course of chemotherapy.  Fortunately, these efforts proved successful and the evidence indicates that the Veteran's cancer is in remission.

Thus, the Veteran has been diagnosed with a cancer of the gastrointestinal tract, which VA has recognized as being associated with asbestos exposure.  Moreover, the September 2002 private physician's letter, discussed above, opined that the Veteran's colon cancer was due to asbestos exposure.  The examiner noted that the opinion was based on a review of the Veteran's work history and medical records.  There is no medical opinion to the contrary.  

The only evidence suggesting that the Veteran's colon cancer was not due to asbestos exposure is a July 1999 private medical record noting that he may have had some family history of colon carcinoma, possibly from his father.  But the Veteran's father was deceased and he was unable to confirm a history of colon cancer in his paternal grandmother.  The Board does not find this evidence significantly probative, as it is wholly speculative in nature.  See Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical opinions that are speculative, general or inconclusive in nature, cannot support a claim).

Based on the evidence of record, the Board concludes that the preponderance of the evidence indicates that the Veteran's colon cancer was due to asbestos exposure.

The critical inquiry, therefore, is whether such asbestos exposure occurred during the Veteran's military service.  Affording the Veteran the benefit of the doubt, the Board concludes that such exposure did occur during military service.  

Initially, the Board notes that there is no evidence of record suggesting pre-service or post-service exposure to asbestos.  Prior to service the Veteran worked on a farm and after service he worked in law enforcement, neither of which profession is suggestive of asbestos exposure.

With respect to asbestos exposure in service, the Board notes that neither the Manual M21-1 nor the DVB Circular, discussed above, creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen, supra; VAOPGCPREC 4-2000.

In this case, the Veteran's service records in the claims file indicate that he served aboard the U.S.S. Farragut for several years as a seaman and quartermaster.  Mere presence aboard a ship is not dispositive as to asbestos exposure and the duties of a seaman and quartermaster are not those necessarily associated with asbestos exposure.  In this case, however, the Veteran has submitted multiple photographs of and stories about the U.S.S. Farragut documenting the use of asbestos onboard.  In addition, the Veteran has made multiple written and oral statements regarding his in-service exposure to asbestos aboard the U.S.S. Farragut.  Specifically, he reported that during his first year of service aboard ship his duties included scraping, sanding, and painting most surfaces of the ship, including pipes insulated with asbestos.  These duties were verified by one of the Veteran's shipmates in a September 2008 statement.  Also, the Veteran reported sleeping on the top bunk in close proximity to asbestos-lined air conditioning ducts.

In this regard, the Board notes that the work duties the Veteran described (scraping and painting pipes lined with asbestos) are observable by a lay person and there is no evidence in the record that contradicts the Veteran's assertions as to his service assignments.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, the statement of the Veteran's shipmate wholly supports the Veteran's asserted in-service job duties.

Moreover, the Veteran reported asbestos exposure while working on the preconditions detail of the U.S.S. Farragut at the Bethlehem shipyard in 1960.  Such duty is supported by the Veteran's service record.  As alluded to above, work in shipyards is one of the major occupations involving exposure to asbestos.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9(f) (Some of the major occupations involving exposure to asbestos include work in shipyards and insulation work); M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9(g) (High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers).

The Board notes that in August 1999, the Veteran denied a history of chemical exposure.  During the November 2010 Board hearing, however, the Veteran explained that he was unaware of his possible asbestos exposure in service until seeing an advertisement in the Navy Times in March 2000.  As such, the Board does not find the Veteran's August 1999 denial of significant probative value.

Given the Veteran's work duties involving scraping and painting asbestos-lined pipes on the U.S.S. Farragut, his service on the preconditions detail for the U.S.S. Farragut in the Bethlehem shipyard, and the absence of any documented pre-service or post-service exposure to asbestos, the Board concludes that the preponderance of the evidence suggests that the Veteran was exposed to asbestos during his military service.

In summary, the Veteran was likely exposed to asbestos during service and the September 2002 private physician's letter opined that his colon cancer was due to asbestos exposure.  As there is no probative evidence to the contrary, the Board finds that it is at least as likely as not that the Veteran's colon cancer and residuals are the result of asbestos exposure during service.  Accordingly, service connection for residuals of colon cancer secondary to exposure to asbestos is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for residuals of colon cancer is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


